—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his contention that County Court erred in failing to grant him youthful offender status (see, People v Wright, 269 AD2d 829, lv denied 94 NY2d 946, 950, 954; People v King, 254 AD2d 814, 814-815, lv denied 92 NY2d 983), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Because the court imposed the minimum sentence authorized for a class B violent felony offense (see, Penal Law § 70.02 [3] [a]), there is no basis for the exercise of our authority to reduce the sentence as a matter of discretion in the interest of justice (see, People v Marrero, 278 AD2d 135; People v Agha, 239 AD2d 930, 931, lv denied 90 NY2d 854). (Appeal from Judgment of Wayne County Court, Sirkin, J. — Sodomy, 1st Degree.) Present — Pigott, Jr., P. J., Green, Hayes, Burns and Lawton, JJ.